DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is/are: 
The “Built in self-test controller” which performs the function of being used “to perform the test operation on the adjacent memory cells” or “to perform the test operation” from claims 1 and 14 respectively.
The “scrub engine” which performs the function of being used “to perform the test operation on the adjacent memory cells” or “to perform the test operation” from claims 1 and 18 respectively.
The “test operation controller” which performs the function of “control[ling] the memory device to perform the test operation in response to the request for the test operation” from claim 2.  
The “error information storage”, which performs the function of “stor[ing] the memory error information” from claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The disclosure is missing any structure of the “Built in self-test controller” with a clear link to the function of being used “to perform the test operation on the adjacent memory cells” or “to perform the test operation” from claims 1 and 14 respectively.
The disclosure is missing any structure of the “scrub engine” with a clear link to the function of being used “to perform the test operation on the adjacent memory cells” or “to perform the test operation” from claims 1 and 18 respectively.
The disclosure links the “test operation controller” to a firmware, which performs the function of “control[ling] the memory device to perform the test operation in response to the request for the test operation” from claim 2. The disclosure indicates an algorithm for performing the claimed function according to the flow charts exhibited in at least [Figs. 3, 5 or 7].
The disclosure links the “error information storage” to a firmware, which performs the function of “stor[ing] the memory error information” from claim 2. The examiner finds that storing data is a function coextensive with the functioning of a general purpose computer or microprocessor and therefore does not require a particular disclosure of an algorithm for performing the claimed function MPEP §2181(II)(B). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: 
Claim 1 recites, “the error occurs”. There is insufficient antecedent basis for this limitation in the claim. The claims previously recite that the host is configured to detect an occurrence of an error in a first memory cell. However, this does not provide antecedent basis for “a second memory cell in which the error occurs” as the previously recited error occurred in the first memory cell and not the second memory cell. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claims 12 and 20: 
Claims 12 and 20 are rejected for reciting “the error occurs” in an analogous fashion to claim 1. 
Regarding claims 1, 14 and 18: 
Claim limitations “the “Built in self-test controller”, which performs the function of being used “to perform the test operation on the adjacent memory cells” or “to perform the test operation” from claims 1 and 14 respectively, and the “scrub engine”, which performs the function of being used “to perform the test operation on the adjacent memory cells” or “to perform the test operation” from claims 1 and 18 respectively, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as analyzed in the claim interpretation section above. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 2-11 and 13-20: 
Claims 2-11 and 13-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 14-16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 14 and 18: 
Claim limitations “the “Built in self-test controller”, which performs the function of being used “to perform the test operation on the adjacent memory cells” or “to perform the test operation” from claims 1 and 14 respectively, and the “scrub engine”, which performs the function of being used “to perform the test operation on the adjacent memory cells” or “to perform the test operation” from claims 1 and 18 respectively, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Since the claim limitations were found to be indefinite for failing to disclose sufficient corresponding structure in the specification that performs the claimed function, they also lack written description under 35 U.S.C. §112(a) because an indefinite, unbounded functional claim limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention [See MPEP 2181(II)(B)(¶16) and MPEP 2163.03(VI)].
Regarding claims 2-11, 15-16 and 19: 
Claims 2-11, 15-16 and 19 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Allowable Subject Matter
Claims 1-20 recite subject matter that was searched for, but not found in the prior art. Accordingly, a prior art rejection for claims 1-20 was not made.
Claim 1 recites, “a host in communication with the memory controller with respect to reading or writing data in the memory device and configured to detect an occurrence of an error in a first memory cell of the memory device while ioperforming an operation corresponding to a workload and transmit, to the memory controller, i) a target address corresponding to the first memory cell and ii) a request for a test operation on adjacent memory cells that are adjacent to the first memory cell, and wherein the memory controller is further configured to control the 15memory device to perform the test operation on the adjacent memory cells by using at least one of a Built-In Self-Test (BIST) engine or a scrub engine based on the target address and generate memory error information including information associated with a second memory cell in which the error occurs, the second memory cell being one of the adjacent memory 20cells, and wherein the host is further configured to control an access to the second memory cell based on the memory error information” which was not found in the prior art. Although the prior art teaches notifying a host of errors in memory cells (i.e. a host detecting an occurrence of an error in a first memory cell), the prior art does not then teach a host sending a target address corresponding to the first memory cell and a request for a test operation on adjacent memory cells that are adjacent to the first memory cell” in combination with the other claimed limitations because the prior art’s test operations are often performed autonomously by the memory controller and transparently to the host, or the prior art hosts do not send a target address, of a first memory cell with a detected error, with a request to the memory controller for testing adjacent memory cells, which are adjacent to the first memory cell, and it would not have been obvious to modify the prior art to arrive at the claimed invention. 
Claims 2-20 recite allowable subject matter for reasons analogous to those indicated for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0208984 A1 (Bueb) – teaches sending a failure notification to a host including a physical address (“detect an occurrence of an error in a first memory cell of the memory device”) and type of failure. However, in response, the host sends additional data to the memory device to programmed into the memory device (i.e. and does not teach sending i) a target address corresponding to the first memory cell and ii) a request for a test operation on adjacent memory cells that are adjacent to the first memory cell). 
US 2021/0065835 A1 (Jung) – teaches setting a test mode to test a region of memory [Fig. 1] [Fig. 9]. The test operation may be under the control of the host [0047]. However, it is the memory controller and not the host that detects the errors of memory cells, and it is the controller and not the host that stores the error information and performs a post package repair operation (i.e. prevents access to failed memory regions). Although all memory cells of a region may be tested for errors by the memory controller, the memory cells are not tested based on a request to test adjacent memory cells of a first memory cell based on a target address corresponding to the first memory cell with a detected error. Furthermore, the host does not send i) a target address corresponding to the first memory cell and ii) a request for a test operation on adjacent memory cells that are adjacent to the first memory cell.
US 2017/0139641 A1 (Cha) – teaches a disturb detector (461) that tests the victim addresses, which are neighboring to a disturbed row address, based on an access count of the row address reaching a threshold level [Fig. 8] [0161-0162]. Accordingly, the tested victim addresses are tested by the memory controller based on an access count reaching a threshold and not based on a request to test adjacent memory cells of a first memory cell based on a target address corresponding to the first memory cell with a detected error.  Furthermore, the host does not send i) a target address corresponding to the first memory cell and ii) a request for a test operation on adjacent memory cells that are adjacent to the first memory cell.
US 2014/0317460 A1 (Kleveland) – teaches a memory with a background built-in self-detection, self-test, and self-repair modules as well as a scrub module [Fig. 2D]. However, the modules are operated transparently by the memory device (i.e. without knowledge of the host) and their operation therefore is not subject to a request by the host [0005-0006] [0010] [0066-0069] [0113]. Although the BBISTM (background built-in self-test module) can receive a command from the host to initiate a test (350M), the host does not send i) a target address corresponding to the first memory cell with a detected error and ii) a request for a test operation on adjacent memory cells that are adjacent to the first memory cell [Fig. 3C] [0071]. Additionally, the scrub operations are not performed as a result of a host request sending a target address corresponding to the first memory cell and ii) a request for a test operation on adjacent memory cells that are adjacent to the first memory cell [Fig. 13] [0132-0133]. 
US 10,437,669 B2 (Laity) – teaches a host that may initiate a repair operation at an address that experience an error as detected by the memory controller [Col 2: line 52 – Col 3: line 13]. However, the host initiates the repair operation by reading the memory address from an address error register of the controller, and does not send a target address to the memory controller [Col 7: lines 25-39] [Col 11: lines 1-10]. Additionally, the host does not send i) a target address corresponding to the first memory cell and ii) a request for a test operation on adjacent memory cells that are adjacent to the first memory cell.
US 2021/0064462 A1 (Eun) – teaches that a memory controller may read data and parity bits from adjacent memory cell rows (S440) adjacent to a defective memory cell row as determined by detecting an error in the defective memory cell row (S420) [Fig. 20] [Fig. 21]. If the adjacent memory cell rows are defective, they may be mapped out of the device by the memory controller (100a) in a post-package repair operation (S460). However, the host is never made aware of any of the detected errors, and the host does not send i) a target address corresponding to the first memory cell and ii) a request for a test operation on adjacent memory cells that are adjacent to the first memory cell. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139